DETAILED ACTION
This office action is in response to an application filed 11/2/2020 wherein claims 1-5 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 4, lines 1-4 state “wherein the display control unit is configured to cause the image display unit to display the first image in such a way that the first image is displayed at a compression-decompression ratio corresponding to a size of an optical reflection image.” The examiner notes that the term “compression-decompression ratio” is not a known term in the art. Turning to the specification, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2021/0009036) (hereinafter Kosugi) in view of Shiohara (US 2017/0237882).

In regard to claim 1, Kosugi discloses a vehicle surrounding image display device [¶0009; a display portion that displays a captured image of a vehicle rear side] comprising a display control unit [¶0009;  a control section that carries out display control] configured to: 
	cause an image display unit to display a first image in a specific area [¶0059; region that corresponds to the rear glass is displayed without being compressed in the vehicle transverse direction. Fig.3A, Fig.3B; central display portion within dots. ¶0046; region, which corresponds to the rear glass and can be seen in the half-mirror 23, be the same as it appears in the half-mirror 23, this region is scaled in the vehicle vertical direction and the vehicle transverse direction so as to have a similarity relation... at the rear glass portion, an image which is the same as the image reflected in the half-mirror 23 is displayed. ¶0048; the images may be divided into regions], the first image being one of captured images and corresponding to the specific area [Fig.3A; displayed image in center is rear camera image. ¶0070; rear camera 14 only may be provided, and the captured image of the rear camera 14 may be made to be the vehicle exterior image], the captured images being generated by a capturing unit by capturing an area behind a vehicle and an area behind and to sides of the vehicle [¶0030-¶0031; rear camera 14 is disposed at the vehicle rear portion such as the trunk or like for example, and can capture images of the rear side of the vehicle 12 at a predetermined angle of view (imaging region)... imaging region of the rear camera 14 overlap portions of the imaging regions of the door cameras 16L, 16R, and the vehicle rear side can be imaged over a range from the obliquely rear right to the obliquely rear left of the vehicle body. Due thereto, the rear side of the vehicle 12 can be imaged over a wide angle. ¶0053; extracts images, which are for generating the vehicle exterior image, from the respective captured images of the rear camera 14 and the door cameras 16L, 16R. ¶0070; rear camera 14 only may be provided, and the captured image of the rear camera 14 may be made to be the vehicle exterior image], the specific area being [Fig.3A, Fig.3B; central region is a range of the display of a set length extending horizontally from the center of the display. ¶0032; monitor 22 is mounted to the lower end portion of the bracket 20 with the length direction of the monitor 22 being the vehicle transverse direction and the display surface of the monitor 22 being directed toward the vehicle rear side]; and 
	cause the image display unit to display a second image in an area outside of the specific area of the display area [¶0059-¶0060;  regions further toward the sides than the rear glass. Fig.3A, Fig.3B; left and right display portions outside of the central display portion wherein the left and right display portions display different images than the central display portion], the second image being one of the captured images and corresponding to the area outside of the specific area [¶0053; extracts images, which are for generating the vehicle exterior image, from the respective captured images of the rear camera 14 and the door cameras 16L, 16R. Fig.3A, Fig.3B; left and right display portions outside of the central display portion wherein the left and right display portions display different images than the central display portion], the second image being compressed higher than the first image [¶0059-¶0060;  regions further toward the sides than the rear glass are compressed...  regions that are further toward the sides than the region corresponding to the rear glass are compressed. ¶0048; the images may be divided into regions such that, the further toward the sides, the more narrow the divisional regions become, and compression of the respective regions may be carried out such that, the further toward the sides, the greater the compression rate becomes. ¶0069;  images that are further toward the sides than the rear glass may be compressed at compression rates that accord with the actual ratio of apparent sizes].
	Kosugi does not explicitly disclose the specific area being an area within a range of a first length extending in both directions outward from a horizontal central part of a display area of the image display unit and within a range of a second length extending vertically downward from an upper end of the display area. However Shiohara discloses,
	cause an image display unit to display a first image [¶0110; center-image image processing unit 21C that performs image processing on the imaging signal DS-C among the imaging signals DS to generate the partial image signal D-C. ¶0076; rear-center image sensor 12C is disposed near (on a lower side of a rear window in the example of the drawing) a midpoint of a rear end of the vehicle α in a vehicle width direction, and images a rear area BR ] in a specific area [Fig.19; display area BR4, BR5. ¶0269; image of the partial image signals DF-C output from the mirror image generation unit 219C... upper center area BR4, a center area BR5] ... the specific area being an area within a range of a first length extending in both directions outward from a horizontal central part of a display area of the image display unit [Fig.19; center areas BR4, BR5 within a range extending both left and right outward from the central part of the display. ¶0103; the size of the pixels of each display area AD-J (AD-L, AD-C, or AD-R) of the display area AD may be referred to as M rows×NJ columns. ¶0269; a length ratio between a left area BRL (see FIG. 2), a center area BRC, and a right area BRR is “1:3:1”, and in the up and down direction, a length ratio between the upper area, the center area, and the lower area is “1:3:1”] and within a range of a second length extending vertically downward from an upper end of the display area  [Fig.19; center areas BR4, BR5 extend vertically down from the upper end of the display. ¶0103; the size of the pixels of each display area AD-J (AD-L, AD-C, or AD-R) of the display area AD may be referred to as M rows×NJ columns. ¶0269; a length ratio between a left area BRL (see FIG. 2), a center area BRC, and a right area BRR is “1:3:1”, and in the up and down direction, a length ratio between the upper area, the center area, and the lower area is “1:3:1”]; and 
	cause the image display unit to display a second image in an area outside of the specific area of the display area ... the second image being compressed higher than the first image [Fig.19; left and right side areas outside the center areas BR4 and BR5 wherein the side areas are minimized (i.e. "compressed") to a greater extent than the center areas. ¶0269-¶0273; minification and magnification process of the center-image image processing unit 21C. As shown in this drawing, in the minification and magnification process of the center-image image processing unit 21C, the image of the partial image signals DF-C output from the mirror image generation unit 219C is classified into nine areas... minification ratio in the left and right direction and the minification ratio in the up and down direction are set as 25% to the upper left area BR1, the lower left area BR3, the upper right area BR7, and the lower right area BR9 in any direction of the left and right direction and the up and down direction].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kosugi with the second area within a range of a second length extending vertically downward from an upper end of the display area as disclosed by Shiohara in order to improve visual perceptibility of the area close to the vehicle and centered behind the vehicle [Shiohara ¶0003-¶0009, ¶0027-¶0029, ¶0254-¶0257, and ¶0268-¶0271]. As disclosed by Shiohara, compressing images not only horizontally (like Kosugi) but also vertically allows for high visual perceptibility of the regions surrounding the vehicle thus allowing the operator to maneuver the vehicle in a safe manner. 
	Specifically, as noted above and throughout the reference as a whole, Kosugi discloses a display device for a vehicle wherein one or more cameras capture images of the vehicle's surroundings for display to a user. As noted above and as shown in Fig.3A/Fig.3B specifically, the system displays a first image in a central region (i.e. a "specific area"). As can be seen in Fig.3B, the central area extends in both the left and right directions relative to the center of the display. The examiner notes this central region will inherently be "within a range of a first length", as it is unquestionably well known that displays have a resolution defined by MxN pixels. In addition to displaying the first image in the central region, additional images are displayed in the side displays (i.e. the "area outside of the specific area"). As can be seen in Fig.3A the image portion corresponding to the side region is different from the image portion corresponding to the central portion. As additionally noted above the side regions can be images from side cameras or images from the same rear camera used to capture the central portion. Kosugi discloses that these side regions are compressed to a greater extent as compared to the central region. The sides are compressed such that the compression rate in the vehicle transverse direction gradually increases from the vehicle inner side toward the vehicle outer sides or the sides are  compressed at compression rates that accord with the actual ratio of apparent sizes. As Kosugi does not elaborate on the central area being a particular range from the upper area of the display, Shiohara has been relied upon. 
	Shiohara, like Kosugi, relates to a display device for a vehicle including cameras to capture images of the vehicle's environment for subsequent display. Similar to Kosugi, Shiohara discloses that a 

In regard to claim 3, Kosugi in view of Shiohara discloses the vehicle surrounding image display device according to claim 1. Kosugi further discloses, 
	wherein a compression ratio of the second image is increased as a distance from a boundary of the specific area is increased [¶0011; display control is carried out in which the captured image is compressed such that the compression rate in the vehicle transverse direction gradually increases from the vehicle inner side toward the vehicle outer sides. ¶0017;  gradually increasing the compression rate from the vehicle inner side toward the outer sides in accordance with a ratio of actual apparent sizes, and may display an image on the display portion. ¶0069; the images that are further toward the sides than the rear glass may be compressed at compression rates that accord with the actual ratio of apparent sizes. Fig.3B, Fig.5].

In regard to claim 4, Kosugi in view of Shiohara discloses the vehicle surrounding image display device according to claim 1. Kosugi in view of Shiohara further discloses, 
	wherein the display control unit is configured to cause the image display unit to display the first image in such a way that the first image is displayed at a compression-decompression ratio corresponding to a size of an optical reflection image behind the vehicle and behind and to the sides of the vehicle which is visually recognized by an occupant of the vehicle, the optical reflection image being an image reflected on an optical inner rearview mirror of the vehicle [Kosugi ¶0045-¶0046; it is desirable to make the appearance of the image that is displayed on the monitor 22 be the same as much as possible.... display control is carried out so as to display the image such that, in order to make the region, which corresponds to the rear glass and can be seen in the half-mirror 23, be the same as it appears in the half-mirror 23, this region is scaled in the vehicle vertical direction and the vehicle transverse direction so as to have a similarity relation. Shiohara Fig.6, ¶0082-¶0085; the center display area AD-C and the magnification display area Area-C may match to each other... strip-shaped magnification display areas... magnification display areas may be formed in a portion corresponding to the rear-view mirror. Shiohara ¶0269; minification and magnification process of the center-image image processing unit 21C, the image of the partial image signals DF-C output from the mirror image generation unit 219C].
	The examiner notes that as disclosed by Kosugi, the center image is generated by making the image correspond to the size of an image generally reflected by the mirror (i.e. corresponding to a "to a size of an optical reflection image behind the vehicle and behind and to the sides of the vehicle... the optical reflection image being an image reflected on an optical inner rearview mirror of the vehicle". As noted above, the system displays the center image in such a manner using scaling (i.e. "compression-decompression") in order to have the display image match an image that would be reflected by the mirror. Shiohara discloses a similar concept wherein the images, including the central portion, is rescaled to generate an image size that corresponds to an image that a user would view via a standard rear-view mirror display. See claim 1 for motivation to combine.  

In regard to claim 5, Kosugi in view of Shiohara discloses the vehicle surrounding image display device according to claim 1. Kosugi further discloses, 
	wherein the display control unit includes: 
	a simulated image generation unit configured to generate a simulated image simulating a body of the vehicle [¶0040; control device 30 extracts an image of a region that is to be displayed as the vehicle cabin image on the monitor 22. Further, at the control device 30, a transmittance rate is set for the vehicle cabin image, and image conversion is carried out such that the vehicle cabin image becomes the set transmittance rate. ¶0071; a captured image in which the vehicle cabin interior is imaged in advance at the time when the vehicle is manufactured at or is shipped out from the factory or the like, or a captured image that is captured before traveling of the vehicle starts, may be used. Further, the vehicle cabin image is not limited to an image captured by a camera, and an illustration that depicts the vehicle cabin interior, or the like, may be used]; and 
	a superimposed-image display unit configured to cause the image display unit to display the simulated image by superimposing the simulated image on the first image and the second image, the simulated image being generated by the simulated image generation unit [¶0037; control device 30 generates an image for display by superposing the vehicle exterior image and the vehicle cabin image, and effects control so as to display the image for display on the monitor 22. Fig.3A, ¶0047; vehicle cabin image is see-through superposingly displayed such that it is possible to see-through the respective glasses that are the rear glass, the rear seat side glasses and the front seat side glasses. ¶0072].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2021/0009036) (hereinafter Kosugi) in view of Shiohara (US 2017/0237882) in view of Schofield et al. (US 2003/0122930) (hereinafter Schofield).

In regard to claim 2, Kosugi in view of Shiohara discloses the vehicle surrounding image display device according to claim 1. Although Shiohara shows side cameras with capturing ranges closer to the front of the car when compared with the rear camera's capturing range in Fig.2, neither Kosugi nor Shiohara explicitly disclose capturing ranges at predetermined distances from the vehicle. However Schofield discloses, wherein: 
	the first image is an image captured in a capturing range located at a predetermined distance or more from the vehicle [¶0046;  field of view of center image capture device 16 at a point P which is located a distance Q behind vehicle 10. ¶0049; Distance Q is a function of the effective horizontal field of view 26 of center image capture device 16. Fig.1, Fig.4; field of view of center image capture device (16) includes capturing range located distance Q away from the vehicle]; and 
[¶0046; Each of side image capture devices 14 has a field of view 22 and is aimed rearwardly with respect to the vehicle about an axis 24 which is at an angle. ¶0048;  left overlap zone 32 and a right overlap zone 34 extend rearward from respective points P where the horizontal fields of view of the side image capture devices intersect the field of view of center image capture device 16. Fig.1, Fig.4; field of view (22) of side image capture devices (14) are closer to the vehicle than distance Q].
	As shown in Fig.1 and Fig.4 of Schofield, the rear camera captures a capturing range located at predetermined distance Q1 and Q2 relative to the vehicle. As further shown, the points P indicate where the side camera capturing ranges overlap with the rear camera capturing range and thus the side cameras have capturing ranges within the distances Q1 and Q2. As can be seen in Fig.3, the rear image is used to generate the center display image (i.e. the claimed "first image") and the side images are used to generate the side display image (i.e. the claimed "second image"). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kosugi in view of Shiohara with the capturing ranges as disclosed by Schofield in order to provide sufficient coverage of the area surrounding the vehicle [Schofield ¶0010-¶0015, ¶0045-¶0048]. As disclosed by Schofield, arranging the cameras in the disclosed manner such that the rear camera captures objects at a certain distance from the vehicle and side cameras capture objects closer to the vehicle than said distance, the entirety of the rear of the vehicle can be optimally imaged.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinomi et al. (US 2009/0079585) – Discloses displaying images of a vehicle’s periphery via a display device mimicking a conventional rearview mirror wherein the side images are displayed in a compressed manner and the center image is displayed normally [¶0038-¶0039, Fig.6, Fig.7].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        November 9, 2021